            Case
             Case7:20-cr-00125-KMK
                  7:20-cr-00125-KMK Document
                                     Document76
                                              77 Filed
                                                  Filed11/24/20
                                                        11/25/20 Page
                                                                  Page11ofof11


                                  O'REILLY & SHAW, L.L.C.
- - - - - - - - -- - - - - - -ATTORNEYS AT LAW- -- -- - - - - - - -- - - -
FRANCIS L. O'REILLY                                                                 41 UNQ UOWA PLACE
JANE FORD SHAW
                                                                                     FAIRFIELD, CT 06824
JUSTIN PUGH
                                                                                        TEL: (203) 319-0707
                                                                                        FAX: (203) 319-0128
   November 24, 2020



   Honorable Kenneth M. Karas
   United States District Court
   300 Quarropas Street
   White Plains. NY 10601

   Re:     United States v. Matthew Mateo, DK#20crl25

   Dear Judge Karas:

           Please accept this letter as a consent motion to modify the conditions of Mr. Mateo's
   release. As your Honor is aware, Matthew was released on conditions which included inpatient
   substance abuse treatment at Samaritan Village, in Rhinebeck, NY. After four months of
   inpatient treatment, including achieving his GED diploma, Matthew has successfully completed
   the program at Samaritan Village. The aftercare program for Matthew entails him transferring to
   Veritas House, a halfway house located on 106th Street in Manhattan, where he will live and
   attend their outpatient program. Veritas House is a program affiliated with Samaritan Village
   and there is a bed available for Matthew on December 1, 2020. I have contacted Matthew's
   Pretrial Officer, Andrew Abbott, and he has no objection to this request, and I have contacted
   Assistant United States Attorney, David Felton, and he also has no objection to this request so
   long as Matthew resides at Veritas House and does not leave Veritas House or the outpatient
   program without prior permission from the Court. Therefore for all of the above reasons, Mr.
   Mateo requests the Honorable Court grant his request to reside at Veritas House and attend their
   outpatient program beginning December 1, 2020.
                                                   Granted.

                                                   So Ordered.




                                                    11/24/20




                                        www.oreillyandshaw.com
